[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              JUNE 26, 2006
                              No. 05-14336                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 04-00607-CR-T-17-MAP

UNITED STATES OF AMERICA,


                                                         Plaintiff-Appellee,

                                    versus

JUAN CARLOS TRIGUEROS ROJAS,

                                                         Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (June 26, 2006)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Juan Carlos Trigueros Rojas appeals his sentence of 135 months of
imprisonment for drug trafficking. Rojas argues that the district court clearly erred

by not granting Rojas a minor-role reduction under section 3B1.2 of the United

States Sentencing Guidelines. We affirm.

      Rojas was one of six crew members on a vessel that the United States Coast

Guard intercepted near Colombia. The Coast Guard discovered, on the vessel and

in the water around the vessel, approximately 1850 kilograms of cocaine packaged

in bales. Rojas was arrested, and he pleaded guilty to conspiracy to possess with

intent to distribute, and possession of with intent to distribute, 5 or more kilograms

of cocaine. 46 U.S.C. app. §1903; 21 U.S.C. § 960(b)(1)(B)(ii).

      At sentencing, Rojas objected that the presentence investigation report did

not recommend a minor-role reduction under section 3B1.2 of the sentencing

guidelines. Rojas asserted that, during the voyage on the vessel, he was seasick

and unable to help the other drug traffickers. Rojas explained that, in contrast to

his co-conspirators, he was unfamiliar with the sea. An agent of the government

testified, based on an investigation that included interviews with the other crew

members, that Rojas was a “load guard” on the vessel. The district court overruled

Rojas’s objection and sentenced him to 135 months of imprisonment.

      Rojas argues that the district court clearly erred by not granting him a minor-

role reduction. We review “a district court’s determination of a defendant’s role in



                                           2
the offense . . . for clear error.” United States v. De Varon, 175 F.3d 930, 937

(11th Cir. 1999) (en banc). Section 3B1.2(b) of the sentencing guidelines provides

for a reduction of the offense level in the case of a defendant “who is less culpable

than most other participants, but whose role could not be described as minimal.”

U.S.S.G. § 3B1.2 cmt. n.5 (2004). A “district court must measure the defendant’s

role against the relevant conduct for which []he has been held accountable,” De

Varon, 175 F.3d at 940, and “may also measure the defendant’s culpability in

comparison to that of other participants in the relevant conduct,” id. at 944. “The

defendant bears the burden of proving his minor role by a preponderance of the

evidence.” United States v. Boyd, 291 F.3d 1274, 1277 (11th Cir. 2002).

      Rojas’s argument fails. Rojas’s role as a load guard of a crew on a vessel

trafficking over 1800 kilograms of cocaine cannot “be described as minimal” when

measured against the conduct for which he was held accountable. Rojas also

cannot be considered “less culpable” than the other crew members because he

might have had less drug trafficking experience than them or was seasick.

      AFFIRMED.




                                          3